Citation Nr: 1534514	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  09-42 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for degenerative changes of the lumbar spine, intervertebral disc spaces L2-3, L3-4, and L4-5.

2.  Entitlement to a disability rating in excess of 20 percent, prior to April 23, 2013, and 40 percent thereafter for right leg radiculopathy.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to April 23, 2013.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and T.M.
ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1955 to August 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In February 2012 a Travel Board hearing was held before the undersigned Veterans Law Judge.  The transcript of that hearing is of record.  

In July 2012, the Board remanded the matters for additional development.  By way of an April 2015 rating decision, the agency of original jurisdiction granted TDIU effective April 23, 2013.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In a June 2015 correspondence, the Veteran informed the Board that he was withdrawing his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. §§ 7105(b) and (d) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In June 2015, the Veteran indicated in writing that he wished to withdraw all of his issues on appeal.  Under 38 U.S.C.A. § 7105, the Board does not have jurisdiction over issues withdrawn by a Veteran.  Pursuant to 38 C.F.R. § 20.204, a Veteran can withdraw his appeal through written correspondence.  Thus, the Board has no jurisdiction to consider the withdrawn issues and they shall therefore be dismissed.


ORDER

The claim for entitlement to a disability rating in excess of 40 percent for degenerative changes of the lumbar spine, intervertebral disc spaces L2-3, L3-4, and L4-5, is dismissed.  

The claim for entitlement to a disability rating in excess of 20 percent for right leg radiculopathy is dismissed.

The claim for entitlement to a TDIU, prior to April 23, 2013, is dismissed.



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


